Citation Nr: 0737090	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for lumbosacral strain.

3.  Entitlement to service connection for lumbosacral strain.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cervical disc 
disease.

5.  Entitlement to service connection for cervical disc 
disease.

6.  Entitlement to service connection for residuals of a left 
wrist injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for PTSD and a 
left wrist disability.  In July 2003, the RO denied service 
connection for cervical disc disease and lumbar strain, 
finding that the veteran had not submitted new and material 
evidence to reopen the claims.  Irrespective of the RO's 
actions, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for cervical disc disease and lumbar 
strain.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In 
May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The issues of service connection for cervical disc disease 
and lumbar strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for cervical disc disease in August 1988.  The 
veteran did not appeal the decision and it is now final.

2.  Evidence received since the final August 1988 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for cervical disc disease.

3.  The RO last denied the claim of entitlement to service 
connection for lumbar strain in October 2001.  The veteran 
did not appeal the decision and it is now final.

4.  Evidence received since the final October 2001 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for lumbar strain.

5.  The veteran's reports of being fired upon while 
transporting goods back and forth on the Saigon River in 
Vietnam have not been corroborated by the service department 
for purposes of establishing a diagnosis of PTSD; and there 
is no diagnosis of psychosis in service or within one year 
thereafter. 

6.  A left wrist disability was not noted in service or for 
many years thereafter; and the preponderance of the evidence 
shows no relationship between any present disability in the 
left wrist and service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
August 1988 RO decision, the claim of entitlement to service 
connection for cervical disc disease is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

2.  New and material evidence having been received since the 
October 2001 RO decision, the claim of entitlement to service 
connection for lumbar strain is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred in or aggravated by service, 
directly or presumptively.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2007).

4.  A left wrist disability was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
September 2006 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's claims to reopen service connection for 
cervical degenerative disc disease and lumbar strain based on 
new and material evidence have been considered with respect 
to VA's duty to notify and assist.  Given the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). 

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Cervical disc disease

The RO originally denied entitlement to service connection 
for cervical disc disease in August 1988, on the basis that 
it was not noted in service and was attributed to postservice 
injuries.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2007).  

The veteran filed a claim to reopen service connection for 
cervical disc disease in January 2003.

Evidence received since the last final RO decision consists 
of a January 1989 private medical statement noting treatment 
for herniated cervical disc.  An April 2003 private medical 
statement notes the veteran had been treated for his neck 
since 1981.  VA medical records dated from June 2002 to 
November 2004 show diagnoses of cervical degenerative disc 
disease and fusion of C6-7.  The veteran also provided 
testimony regarding his injury to the neck in service and 
reports of pain since service at the May 2007 Board hearing.    

The medical evidence showing a present diagnosis of 
degenerative disc disease of the cervical spine is both new 
and material.  This diagnosis was not previously shown and is 
an unestablished fact necessary to substantiate the claim.  
The veteran's testimony also sheds light on his in-service 
injury and symptoms of pain in the neck since service.  As 
noted, for purposes of determining new and material evidence, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This evidence 
submitted since the last rating decision in 1988 raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for cervical disc disease, 
and thus constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened. 38 U.S.C.A. § 5108.

Lumbar strain

The RO originally denied entitlement to service connection 
for lumbar strain in August 1988, on the basis that it pre-
existed service and was not aggravated by service.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2007).  

The veteran filed a claim to reopen in February 2001, which 
was denied by the RO in October 2001, on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The veteran did not appeal this decision; so it 
became final, as well.  Id.

The veteran's current claim to reopen service connection for 
lumbar strain was received in January 2003.

Evidence received since the last final RO decision includes a 
November 2001 VA medical record noting complaints of low back 
pain since an in-service injury.  A June 2003 VA examination 
report shows a diagnosis of multi-level degenerative disc 
disease of the lumbosacral spine.  The veteran complained 
that his back pain began in service due to injury.  An 
October 2003 VA magnetic resonance imaging (MRI) report on 
the lumbar spine shows an impression of mild degenerative 
changes in the discs with small disc bulges in the upper 
lumbar spine.  Treatment for the back since 1981 was noted on 
an April 2003 letter from a private physician.  VA medical 
records dated from 2003 to 2006 show complaints of low back 
pain.  The veteran also provided testimony in support of his 
claim at the May 2007 hearing.  

The medical evidence showing current findings of degenerative 
disc disease of the lumbar spine and the veteran's testimony 
relating his current back disability to service were not 
previously of record and relate to unestablished facts 
necessary to substantiate the veteran's claim.  The veteran 
was not shown to have degenerative disc disease in the lumbar 
spine at the time of the last rating decision and he has 
offered new testimony on how he relates his present lumbar 
spine disability to service.  This new evidence submitted 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for lumbar strain and 
thus constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  Therefore, reopening of the claim 
is warranted. 38 U.S.C.A. § 5108.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran seeks service connection for PTSD.  He asserts 
that while serving in Vietnam on the Saigon River 
transporting goods back and forth, he was in constant danger 
and that they were not allowed to fire unless fired upon.  He 
mentioned that he saw dead bodies floating in the water.  He 
further testified as to seeing a frozen body of a serviceman 
who had been killed while on the ship.  The veteran's wife 
testified as to his behavior changes before and after 
service. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran's in-service stressors have not been corroborated 
by the service department, nor are they verifiable.  He has 
not consistently described a specific traumatic event with a 
specific date range.  The personnel records also do not 
document any medals received for combat or injuries in 
service.  The service medical records are negative for any 
psychiatric treatment although a September 1965 record shows 
a diagnosis of psychophysiologic gastrointestinal reaction 
and notes that the veteran had a personality disorder.

Multiple medical records note current findings of PTSD.  An 
August 2001 letter from a private counselor notes the veteran 
met all the DSM-IV criteria for PTSD and that the veteran had 
a difficult time dealing with his anger and anxiety, which 
started in the military.  An August 2002 VA examination 
report notes the veteran's descriptions of coming under fire 
on small boats runs up the river in DaNang, Vietnam and being 
unable to return fire, which was very frightening.  The 
veteran was unable to describe exactly how long he was in the 
waters of Vietnam.  The examiner noted an entry in the 
service medical records of psychophysiological 
gastrointestinal reaction and found that if indeed the 
veteran found himself under fire and unable to fire back and 
witnessed a great deal of combat activity in the harbor at 
DaNang, such experiences accompanied by fear would qualify 
under the DSM-IV criteria as precursors to PTSD.  The 
examiner again noted that careful verification of the 
veteran's combat exposure was required.  The diagnosis was 
PTSD, chronic, now moderately severe (provisional diagnosis 
pending verification of reported stressors).  The same 
examiner noted the same provisional diagnosis in November 
2004.  The previous August 2001 counselor submitted another 
letter dated in April 2006 with the same findings.  VA 
medical records and records associated with a Social Security 
Administration (SSA) determination note further findings of 
PTSD.

Although the veteran has multiple current findings of PTSD, 
as noted, none of these findings are based on any stressor 
that has been independently corroborated by the service 
department.  Without credible supporting evidence that the 
claimed in-service stressors occurred, service connection for 
PTSD cannot be allowed.

The veteran also does not have a diagnosis of a psychosis 
within one year of discharge from service; so service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  In February 1968 a private 
physician reported treating the veteran since August 1966 for 
recurrent stomach trouble that seemed to be caused by 
neurasthenia, and three years after service in August 1968, 
the veteran was evaluated for numerous somatic complaints and 
mental health.  He stated that since discharge he had been 
very nervous noting that he did not like to be ordered 
around.  There was no reference to Vietnam or specific 
inservice events.  On mental status examination, there was no 
evidence of a psychotic thought disorder or other psychotic 
symptomatology.  The physician's diagnostic impression was an 
emotionally unstable personality, manifested by poor control 
of impulses and emotions, marked ambivalence in all 
relationships, rejection of authority, and poor tolerance for 
frustration, chronic and severe.  An August 2002 VA examiner 
later commented that many of the symptoms reported on the 
August 1968 evaluation were consistent with a modern 
diagnosis of PTSD.

While the veteran is shown to have exhibited possible 
symptoms of PTSD three years after discharge from service, 
again the stressors on which to base a diagnosis have not 
been verified.  Also, even if the 1968 record established the 
presence of psychosis at that time, this still would not be 
within the one year presumptive period under the regulations.  
The in-service findings of personality disorder and 1968 
post-service findings of emotionally unstable personality are 
not diseases that can be service-connected.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 
 
The negative evidence in this case outweighs the positive.  
Although the veteran has argued that he has PTSD related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they have not been independently 
verified by any service department records; so a present 
diagnosis of PTSD cannot be established.  Another factor 
considered is that the veteran's version of what happened in 
service has changed.  He reported on his VA examinations that 
he was fired upon in service going up and down the Saigon 
River; while at the Board hearing, he provided testimony that 
he did not come under any fire on the boats in service. 

The preponderance of the evidence is against the service 
connection claim for PTSD; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Left wrist injury

The veteran seeks service connection for residuals of a left 
wrist injury.  He testified that a hatch closed on his left 
wrist in service, resulting in a present disability.

VA medical records dated from 2002 to 2003 show current 
findings of carpal tunnel syndrome in the left wrist.  A July 
2003 VA examination report also shows diagnoses of left wrist 
strain, possible fracture of the ulnar styloid, motor 
weakness of the left hand, and ulnar neuropathy, as well as 
patchy median nerve neuropathy.  The impression from x-ray 
examination was old avulsion fracture of the ulnar styloid 
and degenerative changes of the head of the scaphoid.  A 
November 2004 VA examination report notes the x-ray 
examination to the wrist in July 2003, referring to it as the 
right wrist, and on objective evaluation only findings 
related to the right wrist were noted.

While the evidence shows a present left wrist disability, 
there is no probative medical evidence relating this 
disability to service.  A July 2003 VA examiner noted the 
veteran's reports that he injured his left wrist when a 
scuttle shut on his hand and diagnosed the veteran with left 
wrist strain associated from previous wrist injury and 
possible fracture of the ulnar styloid.  As the examiner 
noted that the claims file was not reviewed, however, it 
appears that the examiner's opinion was based on the 
veteran's own recitation of events, and not on any review of 
any medical record of the accident.  As such, this statement 
is of no probative value.  A medical opinion is rejected as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993). 

In fact, the service medical records are negative for any 
treatment related to the left wrist, but rather document an 
injury to the right wrist in the event the veteran described.  
A July 1963 service medical record notes that while the 
veteran was descending a ladder, a hatch closed on the right 
wrist and he sustained a possible fracture and was placed in 
a short arm cast.  The veteran has filed a service connection 
claim for residuals of injury to the right wrist, which was 
denied in August 1988 and has never claimed any injury to the 
left wrist in service until September 2002.

Although the veteran has argued that he has current residuals 
of a left wrist injury in service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, while the 
veteran is competent to report sustaining an injury in 
service, the service medical record references to a right 
wrist injury, the reference to a right wrist injury in the 
August 1968 medical report and the veteran's claim of right 
wrist injury submitted in 1987 refute the credibility of his 
current claim of a left wrist injury in service.  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence in service, which shows 
no injury to the left wrist.  Additionally, there is no 
evidence of continuity of symptomatology of a left wrist 
disability from service or during the 37 years before any 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The degenerative changes in the head of the scaphoid 
were noted in 2003, well after the one-year presumptive 
period since discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309.   

The preponderance of the evidence is against the service 
connection claim for residuals of left wrist injury; there is 
no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a left 
wrist injury is denied. 

New and material evidence having been presented, the claim of 
service connection for cervical disc disease is reopened.  To 
this extent, the appeal is granted.

New and material evidence having been presented, the claim of 
service connection for lumbosacral strain is reopened.  To 
this extent, the appeal is granted.


REMAND

The veteran seeks service connection for cervical 
degenerative disc disease and lumbar strain, which he asserts 
are due to an injury in service.  He describes the injury as 
falling from a ladder after a hatch closed on his hand and 
arm, which caused him to fall.  VA medical records dated from 
2001 to 2006 show findings of herniated cervical disc and 
cervical degenerative disc disease and fusion of C6-7, as 
well as degenerative disc disease of the lumbar spine and 
small disc bulges in L2-3, L3-4, and L4-5.  

The service medical records note a July 1963 injury (which 
would have been prior to entry into active duty per the DD-
Form 214 but was apparently in Reserve service) when a hatch 
closed on the veteran's right wrist while he was descending a 
ladder; but do not document any back injury as a result of 
this event.  His spine was noted as normal on examination for 
entry onto active duty in November 1963.  A January 1964 
service medical record shows the veteran was involved in a 
motor vehicle accident and had pain up and down the back, 
worse during the evening.  On physical examination he had 
tenderness and muscle spasms of the lower cervical and upper 
thoracic paraspinal muscles.  The impression was whip-lash 
injury.  A February 1964 medical record notes complaints of 
recurrence of pain in the lumbar area.  The veteran gave a 
history of back injury a few years prior and complaints of 
occasional pain in the back shooting to the legs.  The 
impression was chronic lumbosacral strain.  Physical 
examination revealed mild lumbar paravertebral muscle spasm 
on the left.  May 1964 medical records note complaints of a 
stiff neck and findings of acute cervical sprain.  A December 
1964 medical record shows complaints of neck pain and 
stiffness times four days and upper mid back pain.  The 
assessment was strain to left trapezius.  The veteran 
continued to complain of a stiff and sore neck in January 
1965.

The record shows current disabilities in the cervical and 
lumbar spines and evidence of in-service injury to both.  
However, additional development is necessary to resolve these 
claims.  

One issue to be resolved is that the evidence is not clear on 
whether the veteran had a pre-existing disability to his 
lumbar spine prior to service.  A post-service 1968 medical 
record notes the veteran's reports of a car wreck at age 17 
at which time the veteran reported that he "fouled" up his 
back.  Based on his date of birth on January 4, 1946, it 
appears the veteran might be referring to the motor vehicle 
accident in service, which was reported on January 20, 1964 
but was noted to have happened three weeks prior, possibly 
before the veteran turned 18.  The service medical records 
note, however, the veteran's reports of an injury to the back 
three years prior in February 1964, which would have been 
before service.

To further complicate matters, the record shows multiple 
injuries to the neck and back since service.  An April 1970 
letter from a private physician notes the veteran had an 
injury in September 1969 and was diagnosed with low dorsal 
lumbar sprain and strain.  A May 1987 private medical record 
notes the veteran was injured in October 1986 while operating 
a fork-lift when he was thrown into the windshield causing a 
"crunching in his back."  He was diagnosed with cervico-
dorsal strain.  An April 2000 private orthopedic record shows 
the veteran had an on-the-job injury as a welder in February 
2000.  He reportedly was bending over to pick up something 
heavy and felt something pop in the low back, which was 
severely painful.  The impression was lumbosacral strain with 
recurrent strain and some sciatica, and radiographic evidence 
of some degenerative disc disease, but no disc extrusion.

A medical opinion is necessary to determine whether the 
veteran's current lumbar spine disability is related to 
service, based on direct incurrence or aggravation.  A 
medical opinion also is necessary to determine whether the 
veteran's current cervical disc disease is related to his 
service.  It is worth noting that the veteran already is 
service-connected for arthritis of the cervical spine.  
Therefore, the only issue for consideration in this appeal 
with respect to the neck is service connection for 
degenerative disc disease of the cervical spine.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine 
whether a) there is clear and unmistakable 
evidence of any pre-existing lumbar spine 
disability; and if so whether this was 
aggravated by service; or b) if not, 
whether any current lumbar spine 
disability is at least as likely as not (a 
50 percent or higher probability) related 
to any events in service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether the current degenerative disc 
disease of the cervical spine is at least 
as likely as not related to any events in 
service.  [Arthritis in the cervical spine 
is service connected and is not to be 
addressed by the examiner.]

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


